Dear Ms. Sibley:
Quad Area Community Action Agency, Inc. is one of 43 community action agencies located throughout the state of Louisiana.  It is a private, non-profit corporation that was created by the Caddo Parish Governing Authority.  All of the agencies throughout the state have similar missions; that is, to help eradicate poverty by assisting the low-income and needy citizens of their parishes.
You indicated that this office rendered another community action agency, Caddo Community Action Agency, Inc. ("CCAA"), tax exempt in October 2004.  Your question to this office is whether Quad Area Community Action Agency, Inc. can be exempt from Louisiana state sales tax.  To clarify, this office's opinion regarding CCAA, Atty.Gen.Op. No. 04-274, did not grant CCAA tax exempt status.  This office deferred to the certificate of the Louisiana Department of Revenue regarding CCAA's qualification for the Louisiana sales tax exemption.  The opinion did state that this office believes that CCAA is a public agency and appears to be a unit of local government authorized by law to perform a governmental function.  We believe that Quad Area Community Action Agency, Inc. is also a public agency.
The Louisiana Constitution defines a political subdivision as a parish, municipality, and any other unit of local government that is authorized by law to perform governmental functions.1 In 1976 the Parish of Tangipahoa, pursuant to the Equal Opportunity Act of 1964, created this agency.  Its purpose, as outlined in the articles of incorporation, is to operate community action programs in and for the Parishes of Tangipahoa, St. Helena, Livingston and Washington (and later, in and for the Parishes of Ascension, East Feliciana and West Feliciana) pursuant to a resolution passed by the Police Jury of Tangipahoa Parish.
Quad Area Community Action Agency, Inc., therefore, appears to be a unit of local government that is authorized by law to perform a governmental function.  As to the agency's qualification for the Louisiana sales tax exemption, we defer to the Louisiana Department of Revenue.  You indicated that the Department of Revenue has issued Quad Area Community Action Agency, Inc. a sales and use tax exemption certificate for the agency's literacy program, a copy of which you have provided to this office.  We suggest you contact the Department of Revenue and attempt to obtain an exemption for the entire agency.
With kindest regards,
Yours very truly,
                              CHARLES C. FOTI, JR. ATTORNEY GENERAL
BY:  ________________________
                              KENNETH L. ROCHE, III Assistant Attorney General
1 Article 6, Section 44 of the Louisiana Constitution